               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

SUPERINTERCONNECT
TECHNOLOGIES LLC

                   Plaintiff,

              v.                        Civil Action No. 19-0169-CFC

HP INC.,

                   Defendant.


Brian Farnan, Michael Farnan, FARNAN LLP, Wilmington, Delaware; Jeffrey
Bragalone, Jonathan Rastegar, T. William Kennedy, BRAGALONE CONROY
P.C., Dallas, Texas

     Counsel for Plaintiff

Jack Blumenfeld, Jennifer Ying, MORRIS, NICHOLS, ARSHT, & TUNNEL
LLP, Wilmington, Delaware; Cory Davis, Theresa Weisenberger, BAKER &
HOSTETLER LLP, Atlanta, Georgia; Daniel Goettle, BAKER & HOSTETLER
LLP, Philadelphia, Pennsylvania; Jennifer Kurcz, BAK.ER & HOSTETLER LLP,
Chicago, Illinois

     Counsel for Defendant


                          MEMORANDUM OPINION


December 18, 2019
Wilmington, Delaware
                                                         COLM F<JNNOLL Y
                                              UNITED STATES DISTRICT JUDGE

         Super Interconnect Technologies LLC (SIT) has filed a three-count

complaint against HP Inc. for patent infringement. D.I. 1. Before me is HP' s

motion to dismiss for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). D.I. 9. For the reasons discussed below, I will grant HP's motion.

    I.      BACKGROUND 1

         SIT alleges in its complaint that, "by, among other things, making, having

made, using, offering for sale, selling, and/or importing electronic devices with

Universal Flash Storage (UFS)," HP has and continues to directly infringe and

induce infringement of three patents: U.S. Patent Nos. 7,627,044; 6,463,092; and

7,158,593. D.I. 11112, 27, 42. 2 SIT alleges in particular that the HP Envy x2

detachable personal computer incorporates UFS, id. 1 13, and directly infringes the




1
  When assessing the merits of a Rule 12(b)(6) motion to dismiss, I accept as true
all factual allegations in the Complaint and view those facts in the light most
favorable to the plaintiff. See Umland v. Planco Fin. Servs., 542 F.3d 59, 64 (3d
Cir. 2008).
2
  Although language in the Complaint suggested that SIT also accused HP of
contributory infringement, see, e.g. D.I. 11112, 27, 42 (alleging that HP
"indirectly infringe[s] (by inducing infringement and/or contributing to
infringement)," SIT stated in its briefing that it "did not plead contributory
infringement," D.I. 14 at 14.
asserted patents, id. ,I,I 13, 28, 43. HP seeks to dismiss the Complaint in its

entirety. D.I. 9 at 1.

I.     LEGAL STANDARDS FOR STATING A CLAIM

      To state a claim on which relief can be granted, a complaint must contain "a

short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but the

complaint must include more than mere "labels and conclusions" or "a formulaic

recitation of the elements of a cause of action." Bell At/. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (citation omitted). The complaint must set forth enough

facts, accepted as true, to "state a claim to relief that is plausible on its face." Id. at

570. A claim is facially plausible "when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

omitted). Deciding whether a claim is plausible is a "context-specific task that

requires the reviewing court to draw on its judicial experience and common sense."

Id. at 679 (citation omitted).

II.   DISCUSSION

      A.      Direct Infringement Claims

              1.     Legal Standards
       Liability for direct infringement arises when a party "without authority

makes, uses, offers to sell, or sells any patented invention, within the United States

                                             2
or imports into the United States any patented invention during the term of the

patent." 35 U.S.C. § 27l{a). To plead direct infringement, a plaintiff must allege

facts "that plausibly indicate that the accused products contain each of the

limitations found in the claim." TMI Sols. LLC v. Bath & Body Works Direct, Inc.,

2018 WL 4660370, at *9 (D. Del. Sept. 28, 2018) (citations omitted).

      "The complaint must place the potential infringer on notice of what activity

is being accused of infringement." Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337,

1350 (Fed. Cir. 2018) (internal quotation marks, alterations, and citation omitted).

To provide notice, a plaintiff must generally do more than assert that the accused

product meets the claim elements; it must show how the defendant plausibly

infringes by alleging some facts connecting the accused product to the claim

elements. See SIPCO, LLC v. Streetline, Inc., 230 F. Supp. 3d 351,353 (D. Del.

2017) (granting a motion to dismiss a direct infringement claim because "[t]he

complaint contains no attempt to connect anything in the patent claims to anything

about any of the accused products").

            2.     Analysis
      For each of the asserted patents, SIT' s direct infringement allegations consist

of: identifying an accused product, alleging that the accused product incorporates

technology that complies with an industry standard, and asserting that that

technology meets the elements of one identified claim. These allegations fall short


                                          3
of the Iqbal/Twombly pleading standard because they fail to allege facts showing

how the technology, the standard, or the accused product plausibly reads on the

claim elements.

      Each of the Complaint's three counts alleges infringement of a different

asserted patent. D.I. 1 at 2, 7, 11. Each count identifies as an "example" of

accused products HP's Envy x2. Id.     ,r,r 12, 27, 42.   And each count includes (1) an

image of the Envy x2, id.   ,r,r 14, 29, 44; (2) an image of an HP website showing
that the Envy x2 incorporates Universal Flash Storage ("UFS") technology, id        ,r,r
15, 30, 45; and (3) two images from a third-party White Paper showing that UFS

technology uses the MIPI M-PHY protocol, an industry technical standard, id.        ,r,r
16, 31, 46. In paragraphs that follow the images, each count describes features of

UFS devices and asserts that the accused products meet the elements of an

identified claim of the asserted patent. Id.    ,r,r 17-18, 32-33, 47-48.
      SIT makes no attempt in the Complaint to connect specific components of

the MIPI M-PHY standard, the UFS technology, or the accused product to

elements of the asserted claims. The images in the Complaint plausibly show only

that the Envy x2 incorporates UFS technology and that UFS technology

incorporates the MIPI M-PPHY standard. And the descriptive paragraphs allege

only that UFS devices have certain characteristics and that they infringe the claims.

The Complaint does not allege facts to support its allegation that UFS devices have


                                            4
those characteristics. Nor does it explain how those characteristics connect to the

asserted claims. 3

      Because SIT' s complaint does not show how HP may infringe, it does not

provide HP with fair notice of the basis for SIT' s direct infringement claims.

Accordingly, I will dismiss SIT' s direct infringement claims.

      B.     Induced Infringement Claims

       "[I]nducement liability may arise if, but only if, there is direct

infringement." Limelight Networks, Inc. v. Akamai Techs., Inc., 572 U.S. 915, 921

(2014) (internal quotation marks, alterations, and citation omitted). A plaintiff can

thus prevail on claims of induced infringement only if it establishes direct

infringement. Here, because SIT has not plausibly alleged that HP directly

infringes the asserted patents, it cannot plausibly allege that HP induced others to

infringe the patents. I will therefore dismiss the claims for induced infringement



3SIT cites Disc Disease Solutions Inc. v. VGH Solutions, Inc., 888 F.3d 1256 (Fed.
Cir. 2018) in support of its limited pleadings. D.I. 14 at 3, 6. The Federal Circuit
held in Disc Disease that in cases that "involve[ ] a simple technology" a
complaint is "sufficient under the plausibility standard of Iqbal/Twombly" if it ( 1)
names products accused of infringing the asserted patents, (2) includes
photographs of the packaging of the accused products, and (3) alleges that the
accused products meet every element of at least one claim of the asserted patents.
888 F.3d at 1260. The Federal Circuit reasoned that "[t]hese disclosures and
allegations are enough to provide [a defendant] fair notice of infringement of the
asserted patents." Id. In this case, the technology is far from simple, and the
photographs and conclusory allegations in SIT' s complaint's do not provide fair
notice of SIT' s infringement claims.

                                           5
alleged in SIT' s complaint.

IV.    CONCLUSION

      For the foregoing reasons, I will grant HP's motion to dismiss SIT's

complaint in its entirety.

       The Court will enter an order consistent with this Memorandum Opinion.




                                          6
